IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50720
                         Conference Calendar


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

versus

RAUL ALMAGUER-REYES,
                                            Defendant-Appellant.

               * * * * * * * * * * * * * * * * * * * *



                             No. 98-50807
                         Conference Calendar


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

versus

CARLOS ROCHA-AREVALOS,
                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. DR-97-CR-488-1
                     USDC No. DR-98-CR-131-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The appellants pleaded guilty to illegally reentering the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50720
                            c/w No. 98-50807
                                 - 2 -

country after having been deported.    They argue that the district

court erred when it increased their offense levels by 16 under

U.S. Sentencing Guidelines § 2L1.2(b)(1)(A) for their prior state

drug convictions.    They contend that, because their state felony

drug convictions would be only misdemeanors under federal law,

their prior convictions were not “drug-trafficking crime[s]”

under 18 U.S.C. § 924(c)(2) and did not constitute “aggravated

felon[ies]” for purposes of § 2L1.2(b)(1)(A).    Their argument is

foreclosed by United States v. Hinojosa-Lopez, 130 F.3d 691, 694

(5th Cir. 1997).    The appellants’ sentences are AFFIRMED.